16‐1913‐cv 
        Friedman, et al. v. JP Morgan Chase & Co., et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

  1      
  2            At a stated term of the United States Court of Appeals for the Second 
  3     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
  4     Square, in the City of New York, on the 26th  day of April, two thousand and 
  5     seventeen. 
  6                                        
  7     PRESENT:  ROSEMARY S. POOLER, 
  8                   RICHARD C. WESLEY, 
  9                   SUSAN L. CARNEY, 
 10                                Circuit Judges. 
 11     ______________________ 
 12      
 13     RICHARD FRIEDMAN, as Executor of 
 14     the Estate of Shirley Friedman, CARLA 
 15     HIRSCHHORN, on behalf of themselves 
 16     and on behalf of all others similarly 
 17     situated, together with the parties listed 
 18     on Exhibit “A” hereto,  
 19      
 20                                Plaintiffs‐Appellants, 
 21      
 22                   ‐v.‐                                       16‐1913‐cv 
 23      
 24     JPMORGAN CHASE & CO., JPMORGAN 
 25     CHASE BANK, N.A., JP MORGAN 


                                                             1
 1    SECURITIES LLC, JPMORGAN 
 2    SECURITIES LTD., JOHN HOGAN, 
 3    RICHARD CASSA, 
 4     
 5                            Defendants‐Appellees.            
 6    ______________________  
 7     
 8    FOR APPELLANTS:         LANCE GOTTHOFFER (Helen Davis Chaitman, on the 
 9                            brief), Chaitman LLP, New York, NY.  
10     
11     FOR APPELLEES:         JOHN F. SAVARESE (Stephen R. DiPrima, Emil A. 
12                            Kleinhaus, Noah B. Yavitz, on the brief), Wachtell, 
13                            Lipton, Rosen & Katz, New York, NY.           
14     
15          Appeal from the United States District Court for the Southern District of 
16    New York (Koeltl, J.). 
17     
18          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

19   ADJUDGED AND DECREED that the judgment of said District Court be and it 

20   hereby is AFFIRMED.   

21             Plaintiffs‐Appellants (as captioned above and referred to herein as 

22   “Plaintiffs”) appeal the May 18, 2016, Opinion and Order of the United States 

23   District Court for the Southern District of New York (Koeltl, J.) dismissing in its 

24   entirety their Second Amended Complaint (“SAC”) against Defendants‐

25   Appellees JPMorgan Chase & Co., JPMorgan Chase Bank, N.A., JP Morgan 

26   Securities LLC, JPMorgan Securities Ltd., John Hogan, and Richard Cassa 

27   (collectively, “JPMorgan”), which asserted, as relevant here, a control‐person 



                                               2
 1   claim under Section 20(a) of the Securities Exchange Act of 1934 (the “Exchange 

 2   Act”), 15 U.S.C. § 78t(a), and a claim under the Federal Racketeer Influenced and 

 3   Corrupt Organizations Act, 18 U.S.C. §§ 1961  et seq. (the “Federal RICO claim”).   

 4   We assume the parties’ familiarity with the underlying facts and the procedural 

 5   history, which we reference only as necessary to explain our conclusions. 

 6         Plaintiffs are former customers of Bernard L. Madoff Investment Securities 

 7   LLC (“BLMIS”) who are commonly referred to as “net winners,” having 

 8   withdrawn more from Bernard Madoff’s Ponzi scheme than they put in.  More 

 9   than five years after Madoff’s 2008 arrest, Plaintiffs sued JPMorgan under Section 

10   20(a), alleging that JPMorgan, as primary banker to Madoff and BLMIS, is liable 

11   for BLMIS’s and Madoff’s individual violations of Section 10(b) and Rule 10b‐5 of 

12   the Exchange Act.  Plaintiffs also raised various claims under the federal RICO 

13   statute and state law.   

14         The District Court dismissed Plaintiffs’ SAC in its entirety on several 

15   independent grounds.  As relevant here, the District Court first held that 

16   Plaintiffs’ Section 20(a) control‐person claim failed for three reasons.  First, the 

17   claim was time‐barred by the Exchange Act’s five‐year statute of repose, which—

18   unless and until the Supreme Court informs us that our decision in Police and Fire 




                                                3
 1   Retirement System of City of Detroit v. IndyMac MBS, Inc., 721 F.3d 95, 109‐10 (2d 

 2   Cir. 2013), is erroneous—is not entitled to tolling under American Pipe & 

 3   Construction Co. v. Utah, 414 U.S. 538 (1974).  Further, even if statutes of repose 

 4   were entitled to American Pipe tolling, such tolling was not available here given 

 5   the differences between the present claims and parties and those in the class 

 6   action that Plaintiffs argue paused the clock.  Second, even if Plaintiffs’ Section 

 7   20(a) claim were timely, the District Court found that Plaintiffs failed to 

 8   adequately plead that JPMorgan exercised the requisite “control” over BLMIS or 

 9   the Ponzi scheme under the law of this Circuit.  Third, there was no plausible 

10   allegation that JPMorgan employees knew or culpably participated in the Ponzi 

11   scheme.  The District Court then expressly declined to address whether Plaintiffs’ 

12   various theories of damages were cognizable under Section 20(a).  Finally, the 

13   District Court dismissed the Federal RICO claim as barred by the applicable 

14   four‐year statute of limitations and, in any event, barred by the Private Securities 

15   Litigation Reform Act of 1995 (“PSLRA”), which precludes the use of allegations 

16   of securities fraud to form the basis for civil RICO liability.  See Friedman v. JP 

17   Morgan Chase & Co., No. 15‐cv‐5899, 2016 WL 2903273, at *10, *13, *14 (S.D.N.Y. 

18   May 18, 2016). 




                                                4
 1          On appeal, Plaintiffs challenge each of the District Court’s rulings, and, 

 2   more specifically, each independent basis for dismissal.   

 3          With respect to Plaintiffs’ Section 20(a) claim, we agree with the District 

 4   Court’s conclusion that Plaintiffs failed to adequately plead the control element 

 5   of their Section 20(a) claim.  We therefore need not consider the remainder of 

 6   Plaintiffs’ arguments as to that claim.  See ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 

 7   493 F.3d 87, 108 (2d Cir. 2007) (“To establish a prima facie case of control person 

 8   liability, a plaintiff must show . . . control of the primary violator by the 

 9   defendant . . . .”).  

10          We have also considered the remainder of Plaintiffs’ arguments as to the 

11   dismissal of their Federal RICO claim and find them to be without merit. 

12   Accordingly, the judgment of the District Court is AFFIRMED.   

13                                 
14                                           FOR THE COURT: 
15                                           Catherine O’Hagan Wolfe, Clerk 
16    
17                                                                 




                                                 5